This is an original action filed in this court by relator, who is contesting the right of respondent to the office of county judge of Delaware county. A motion has been lodged seeking the dismissal of the action, because the same does not involve matters publici juris and is brought by a private relator, and that no showing has been made that the relief demanded could not be adequately secured by bringing the action in the district court of the district in which this county lies.
On the authority of Homesteaders v. McCombs, 24 Okla. 201,103 P. 691, and State ex rel. v. Cobb, County Judge,24 Okla. 662, 104 P. 361, 24 L. R. A. (N. S.) 639, the motion of counsel for respondent must be sustained, and the action is accordingly dismissed.